At the April term 1849 of the Circuit court of Scott county, James Nichols, sr., and Rena Janes, were indicted for that they being white persons, on the 1st *Page 590 
day of May 1848, and from thence up to the 8th day of April 1849, at the county c., did without being married to each other, lewdly and lasciviously associate and cohabit together.
The parties demurred to the indictment, upon the ground, as it seems, though the causes of demurrer are not set out, that the statute upon which the indictment was founded, did not go into operation until the 31st of May 1848. The demurrer was overruled by the Court; and thereupon the parties pleaded not guilty, on which issue was joined.
On the trial of the cause the Court excluded from the jury all evidence of acts charged in the indictment, previous to the 1st of June 1848, at which time the law under which they were prosecuted took effect. And there was a verdict against each of the parties for a fine of fifty dollars; and a judgment accordingly. Whereupon the defendants applied to this Court for a writ of error, assigning for error that the demurrer to the indictment had been overruled.
The writ of error is denied. *Page 591